Exhibit 10.2
 
EXECUTION COPY
 
LETTER AMENDMENT NO. 8
AND LIMITED CONSENT TO
MASTER SHELF AGREEMENT
 
 March 25, 2011
 
Prudential Investment Management, Inc.
The Prudential Insurance Company of America
Prudential Annuities Life Assurance Corporation
(f/k/a American Skandia Life Assurance Corporation)
Prudential Retirement Insurance and Annuity Company
Time Insurance Company (f/k/a Fortis Insurance Company)
American Memorial Life Insurance Company
Physicians Mutual Insurance Company


c/o Prudential Capital Group
2200 Ross Avenue, Suite 4200E
Dallas, Texas 75201
 
Ladies and Gentlemen:
 
We refer to the Master Shelf Agreement dated as of July 31, 2003 and amended by
Letter Amendment No. 1 to Master Shelf Agreement dated May 15, 2004, Letter
Amendment No. 2 to Master Shelf Agreement dated September 28, 2005, Letter
Amendment No. 3 to Master Shelf Agreement dated June 16, 2006, Letter Amendment
No. 4 to Master Shelf Agreement dated November 20, 2006, Letter Amendment No. 5
to Master Shelf Agreement dated as of October 15, 2007, Letter Amendment No. 6
to Master Shelf Agreement dated as of March 31, 2009, and Letter Amendment No. 7
to Master Shelf Agreement dated as of October 1, 2009 (as so amended, the
"Agreement") among Layne Christensen Company (the "Company"), Prudential
Investment Management, Inc., The Prudential Insurance Company of America, Pruco
Life Insurance Company, Security Life of Denver Insurance Company, Prudential
Annuities Life Assurance Corporation (f/k/a American Skandia Life Assurance
Corporation), Prudential Retirement Insurance and Annuity Company, Time
Insurance Company (f/k/a Fortis Insurance Company), American Memorial Life
Insurance Company and Physicians Mutual Insurance Company, pursuant to which (a)
the Company has issued and the Purchasers purchased  Series A Notes of the
Company in the aggregate principal amount of $40,000,000 and  Series B Notes of
the Company in the aggregate principal amount of $20,000,000, and (b) none of
such Series A Notes, and $6,666,666.66 of such Series B Notes, remain
outstanding.  Unless otherwise defined herein, the terms defined in the
Agreement shall be used herein as therein defined.
 
The Company desires to amend the Agreement (this "Amendment") (i) to provide
that the requirements of paragraph 5K(i) thereof shall apply only to domestic
Subsidiaries of the Company, (ii) to change the definition of “Bank Agreement”
so that such term refers to a new credit agreement into which the Company plans
to enter substantially contemporaneously with this Amendment, and (iii) to
change the definition of “Sharing Agreement” so that such term refers to a new
Sharing Agreement that will replace the Sharing Agreement currently in effect,
and Prudential and the Purchasers are willing to agree to such amendments, upon
and subject to the terms and conditions set forth herein.
 
 
 

--------------------------------------------------------------------------------

 
 
The Company has requested Prudential and the holders of the Notes (i) to release
the Subsidiaries that are not formed under the laws of one of the states of the
United States of America or the District of Columbia from their obligations
under the Subsidiary Guaranty Agreement, (ii) to agree that the Company’s new
bank credit agreement does not implicate the provisions of paragraph 6F of the
Agreement or violate the terms of paragraph 6H of the Agreement, and (iii) to
enter into a new Sharing Agreement in the form attached to this Amendment as
Exhibit A, and the Purchasers are willing to do each of the foregoing.
 
Therefore, for good and valuable consideration, it is hereby agreed by you and
us as follows:
 
1.           Amendments to the Agreement.  Subject to the satisfaction of the
conditions set forth in paragraph 4 hereof, Prudential, the undersigned holders
of the Notes and the Company hereby agree that, effective as of the date first
above written, the Agreement is hereby amended as follows:
 
(a) Paragraph 5K (Covenant Regarding Subsidiary Guaranty).  Paragraph 5K of the
Agreement is amended by inserting the following at the end of clause (i)
thereof:
 
"; provided, that the foregoing requirements shall apply only to Subsidiaries
formed under the laws of one of the states of the United States of America or
the District of Columbia and such other Subsidiaries, if any, that directly or
indirectly are or become liable for all or any part of the Indebtedness under,
or in respect of, the Bank Agreement (or any refinancing thereof).”
 
(b) Paragraph 10B (Other Terms).  Paragraph 10B of the Agreement is amended
(i) by deleting the definitions of "Bank Agreement” and “Sharing Agreement"
therein and replacing them with the new definitions thereof as set forth below,
and (ii) by adding the term “Letter Amendment No. 8” set forth below and
inserting it in the proper alphabetical order within paragraph 10B:
 
"Bank Agreement" shall mean shall mean the Credit Agreement, dated as of March
25, 2011, among the Company, the lenders party thereto, and JPMorgan Chase Bank,
N.A., as administrative agent. as amended from time to time, and any replacement
agreement that serves as the Company’s principal credit facility.
 
 
2

--------------------------------------------------------------------------------

 
 
“Letter Amendment No. 8” shall mean Letter Amendment No. 8 and Limited Consent
to Master Shelf Agreement, dated as of March 25, 2011, between the Company,
Prudential and the holders of the Notes parties thereto.
 
"Sharing Agreement" shall mean the Sharing Agreement in the form of Exhibit A
attached to Letter Amendment No. 8, as amended from time to time.
 
2.           Consents. Subject to the satisfaction of the conditions set forth
in Section 4, Prudential and the undersigned holders of the Notes (who
constitute the Required Holders) hereby (a) consent to, and do hereby, release
the following Subsidiaries (namely, Layne Drilling Pty Ltd., Layne Christensen
Australia Pty Ltd., Stanley Mining Services Pty Ltd., SMS Holdings Pty Ltd.,
West African Holdings Pty Ltd., West African Drilling Services Pty Ltd., West
African Drilling Services (No. 2) Pty Ltd. and Stanley Mining Services
(Botswana) Pty Ltd.) from their obligations under the Subsidiary Guaranty
Agreement, (b) agree that the Bank Agreement (as such term is defined in Section
1(b) of this Amendment) in the form delivered to Prudential and the holders of
the Notes in connection with this Amendment does not implicate the provisions of
paragraph 6F of the Agreement or violate the terms of paragraph 6H of the
Agreement, and (c) agree to enter into the Sharing Agreement in the form
attached to this Amendment as Exhibit A.
 
3.           Representations and Warranties.  In order to induce Prudential and
the Purchasers to enter into this Amendment, the Company hereby represents and
warrants as follows:
 
(a) No Defaults.  No Default or Event of Default exists under the Agreement, the
Notes, the Subsidiary Guaranty Agreement or any other agreement or instrument
executed in connection therewith, and no default or event of default exists
under the Bank Agreement (as such term is defined in Section 1(b) of this
Amendment), any agreement or instrument executed in connection therewith or any
other material contract or agreement to which the Company or any of the
Subsidiary Guarantors is a party, and, to the Company's knowledge, no such
default or event of default is imminent.
 
(b) Bank Agreement Subsidiary Guarantors.  None of the Subsidiaries mentioned in
Section 2(a) of this Amendment, nor any other Subsidiary that is not formed
under the laws of one of the states of the United States of America or the
District of Columbia, will be a guarantor of any or all of the obligations of
the Company under the Bank Agreement (as such term is defined in Section 1(b) of
this Amendment).
 
4.           Effectiveness. This Amendment shall be effective on and as of the
date first written above, subject to the satisfaction of the condition precedent
that Prudential and the Purchasers shall each have received each of the
following, in form, scope and substance satisfactory to each of them:
 
(a) duly executed counterparts of this Amendment from all parties hereto;
 
 
3

--------------------------------------------------------------------------------

 
 
(b) satisfactory written evidence of the consent to the execution and delivery
of this Amendment by the Subsidiary Guarantors listed on the signature pages
hereof;
 
(c) satisfactory written evidence of the execution and delivery of the Bank
Agreement (as such term is defined in Section 1(b) of this Amendment) by all
parties thereto and of the Sharing Agreement (as such term is defined in Section
1(b) of this Amendment) by all parties thereto other than Prudential and the
holders of the Notes; and
 
(d) all documents evidencing other necessary corporate action and governmental
approvals, if any, with respect to the amendments to the Agreement herein
contained.
 
5.           Miscellaneous.
 
(a) Effect on Agreement.  On and after the effective date of this Amendment,
each reference in the Agreement to "this Agreement", "hereunder", "hereof", or
words of like import referring to the Agreement, and each reference in the Notes
to "the Agreement", "thereunder", "thereof", or words of like import referring
to the Agreement, shall mean the Agreement as amended by this Amendment.  The
Agreement, as amended by this Amendment, is and shall continue to be in full
force and effect and is hereby in all respects ratified and confirmed.  The
execution, delivery and effectiveness of this Amendment shall not, except as
expressly provided herein, operate as a waiver of any right, power or remedy
under the Agreement nor constitute a waiver of any provision of the Agreement.
 
(b) Counterparts.  This Amendment may be executed in any number of counterparts
and by any combination of the parties hereto in separate counterparts, each of
which counterparts shall be an original and all of which taken together shall
constitute one and the same letter amendment.
 
(c) Expenses.  The Company confirms its agreement, pursuant to paragraph 11B of
the Agreement, to pay promptly all out-of-pocket expenses of Prudential and the
holders of the Notes related to the preparation, negotiation, reproduction,
execution and delivery of this Amendment and all matters contemplated hereby and
thereby, including without limitation all fees and out-of-pocket expenses of
special counsel.
 
(d) Governing Law.  THIS AMENDMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE
WITH, AND THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAW OF THE STATE
OF NEW YORK.
 
[Remainder of this page blank; signature pages follow.]
 
 
 
 
 
 
4

--------------------------------------------------------------------------------

 
 
If you agree to the terms and provisions hereof, please evidence your agreement
by executing and returning at least a counterpart of this Amendment to Layne
Christensen Company, 1900 Shawnee Mission Parkway, Mission Woods, Kansas 66205,
Attention: Senior Vice President—Finance and Treasurer.
 

 
Very truly yours,
         
LAYNE CHRISTENSEN COMPANY
          By:
/s/ Jerry W. Fanska
    Name:  Jerry W. Fanska     Title: Senior Vice President—Finance  

 
Agreed as of the date first above written:


PRUDENTIAL INVESTMENT MANAGEMENT, INC.


By:  /s/  B. Lemons
Name:  Brian E. Lemons
Title:   Vice President


THE PRUDENTIAL INSURANCE COMPANY OF AMERICA


By:  /s/  B. Lemons
Name:  Brian E. Lemons
Title:   Vice President


PRUDENTIAL ANNUITIES LIFE ASSURANCE CORPORATION
(F/K/A AMERICAN SKANDIA LIFE ASSURANCE CORPORATION)
 

By: Prudential Investment Management, Inc.,   as investment manager          
By: /s/  B. Lemons    
Name:  Brian E. Lemons
   
Title:   Vice President
 

 
PRUDENTIAL RETIREMENT INSURANCE AND ANNUITY COMPANY
 

By: Prudential Investment Management, Inc.,   as investment manager          
By: /s/  B. Lemons    
Name:  Brian E. Lemons
   
Title:   Vice President
 

 
Signature Page to Letter Amendment No. 8 and Limited Consent to Master Shelf
Agreement
 
 

--------------------------------------------------------------------------------

 
 
TIME INSURANCE COMPANY
(F/K/A FORTIS INSURANCE COMPANY)
 

By: Prudential Private Placement Investors,   L.P. (as Investment Advisor)      
  By: Prudential Private Placement Investors, Inc.   (as its General Partner)  
        By: /s/  B. Lemons    
Name:  Brian E. Lemons
   
Title:   Vice President
 



AMERICAN MEMORIAL LIFE INSURANCE
  COMPANY
 

By: Prudential Private Placement Investors,   L.P. (as Investment Advisor)      
  By: Prudential Private Placement Investors, Inc.   (as its General Partner)  
        By: /s/  B. Lemons      
Name:  Brian E. Lemons
     
Title:   Vice President
 

 
PHYSICIANS MUTUAL INSURANCE
  COMPANY
 

By: Prudential Private Placement Investors,   L.P. (as Investment Advisor)      
  By:  Prudential Private Placement Investors, Inc.   (as its General Partner)  
        By: /s/  B. Lemons      
Name:  Brian E. Lemons
     
Title:   Vice President
 

 
Signature Page to Letter Amendment No. 8 and Limited Consent to Master Shelf
Agreement
 
 

--------------------------------------------------------------------------------

 


CONSENT


The undersigned, as Guarantors under the Subsidiary Guaranty Agreement dated as
of July 31, 2003 (the "Guaranty") in favor of the holders from time to time of
the Notes issued pursuant to the Agreement referred to in the foregoing
Amendment, hereby consent to said Amendment and hereby confirm and agree that
the Guaranty is, and shall continue to be, in full force and effect and is
hereby confirmed and ratified in all respects except that, upon the
effectiveness of, and on and after the date of, said Amendment, all references
in the Guaranty to the Agreement, "thereunder", "thereof", or words of like
import referring to the Agreement shall mean the Agreement as amended by said
Amendment.
 

 
BOYLES BROS. DRILLING COMPANY
 
CHRISTENSEN BOYLES CORPORATION
 
INTERNATIONAL DIRECTIONAL SERVICES, L.L.C.
 
LAYNE TEXAS, INCORPORATED
 
MID-CONTINENT DRILLING COMPANY
 
SHAWNEE OIL & GAS, L.L.C.
 
STAMM-SCHEELE INCORPORATED
 
VIBRATION TECHNOLOGY, INC.
 
LAYNE ENERGY, INC.
 
LAYNE ENERGY CHERRYVALE, LLC
 
LAYNE ENERGY CHERRYVALE PIPELINE, LLC
 
LAYNE ENERGY DAWSON, LLC
 
LAYNE ENERGY DAWSON PIPELINE, LLC
 
WINDSOR RESOURCES, LLC (f/k/a Layne Energy Illinois, LLC)
 
WINDSOR RESOURCES PIPELINE, LLC (f/k/a Layne Energy Illinois Pipeline, LLC)
  LAYNE ENERGY HOLDING, LLC (f/k/a Layne Energy Marketing, LLC)   LAYNE ENERGY
OPERATING, LLC   LAYNE ENERGY OSAGE, LLC   LAYNE ENERGY PIPELINE, LLC   LAYNE
ENERGY PRODUCTION, LLC   LAYNE ENERGY RESOURCES, INC.   LAYNE ENERGY SYCAMORE,
LLC,   LAYNE ENERGY SYCAMORE PIPELINE, LLC,   LAYNE WATER DEVELOPMENT AND
STORAGE, LLC                   By: /s/ Jerry W. Fanska    
Name:  Jerry W. Fanska
   
Title:  Vice President of each of the above entities
 

 
Signature Page to Consent
 
 

--------------------------------------------------------------------------------

 
 

 
CHERRYVALE PIPELINE, LLC
 
REYNOLDS, INC.
 
INLINER TECHNOLOGIES, LLC
 
LINER PRODUCTS, LLC
 
REYNOLDS INLINER, LLC
  REYNOLDS TRANSPORT CO.  
COLLECTOR WELLS INTERNATIONAL, INC.
 
INTERNATIONAL WATER CONSULTANTS, INC.
 
INLINER AMERICAN, INC. (f/k/a American Water Services Underground
Infrastructure, Inc.)
  MAG CON, INC.   MEADORS CONSTRUCTION CO., INC.   W.L. HAILEY & COMPANY, INC.  
BENCOR CORPORATION OF AMERICA-FOUNDATION SPECIALIST   REYNOLDS SOUTHWEST, INC.  
                By: /s/ Jerry W. Fanska    
Name:  Jerry W. Fanska
 
Title:  Vice President of each of the above entities

 
Signature Page to Consent